BELCHER, Judge.
The conviction is for the sale of heroin; the punishment, 20 years.
The testimony of the state shows that Marshall T. Massey, Special Employee for the City of Houston Police Department, was informed by the appellant on June 22, 1960, that he was *236going to have some heroin for sale. During the afternoon of the following day, Massey followed by Officer Hightower and Agent Hughes in separate vehicles, drove alone in his car to a hotel where he told the appellant that he wanted to buy 3 capsules of heroin. The appellant stated that he had it but would have to go get it and told Massey to meet him later at a certain street intersection. Following appellant’s instructions, Massey went to the intersection and after the appellant arrived, he told Massey that there would be a little more delay before he could get the heroin. Massey remained in his car while appellant entered a cafe. A short while later, the appellant left the cafe and entered Massey’s car whereupon appellant directed Massey to another hotel. Massey remained in the car while appellant entered the hotel. He returned in approximately 5 minutes and handed Massey a cellophane package containing three capsules and Massey paid the appellant $21 and drove away.
Officer Hightower and Agent Hughes testified that on June 23 they followed Massey through the entire transaction, kept him in view at all times, observed him receive the package from the appellant, and observed Massey pay the appellant.
The capsules were introduced into evidence and the proof shows that they contained heroin.
Appellant did not testify or offer any evidence in his behalf, nor has he filed a brief in this Court. No formal bills of exception are contained in the record.
The proceedings appear to be regular and the evidence being sufficient to support the conviction, the judgment is affirmed.
Opinion approved by the Court.